Case 8:19-cv-02871-VMC-JSS Document 26 Filed 02/24/20 Page 1 of 3 PageID 80




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


                IDELFONSO BOLANO                     Case No.: 8:19-cv-02871

                       Plaintiff,

                          v.

              AUTO SAFE & SOUND, INC.

                      Defendant.


                    JOINT MOTION TO APPROVE SETTLEMENT
                       AND TO DISMISS WITH PREJUDICE

        Plaintiff IDELFONSO BOLANO and Defendant, AUTO SAFE & SOUND,

  INC., hereinafter collectively referred to as the “Parties,” by and through

  undersigned counsel, hereby file this Joint Motion and state the following in support

  thereof:

         1.      Plaintiff filed the instant action alleging that Defendant violated the

  Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”)

  (Doc. 1).

         2.      The Parties have reached a settlement in this matter. The settlement

  includes full payment of all FLSA minimum wages and overtime claimed by the

  Plaintiff and an amount equal to those wages and overtime as liquidated damages.

  Attorney fees and costs were negotiated independently. The Defendant disputes

  that any of these amounts were owed. It enters this settlement solely because the
Case 8:19-cv-02871-VMC-JSS Document 26 Filed 02/24/20 Page 2 of 3 PageID 81




  amount in controversy exceeds the anticipated costs of defense. The Defendant

  notes that in addition to the amounts paid for the wages, overtime and liquidated

  damages claimed by the Plaintiff the Defendant has agreed to forgive monies

  which the Defendant claims were owed to it.

         3.     Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350

  (11th Cir. 1982), claims for wages arising under the FLSA may be settled or

  compromised only with the approval of the Court or the Secretary of Labor.

  Accordingly, the Parties request that the Court approve the Settlement Agreement

  (“Agreement”) entered into by the Parties, a copy of which is attached to this Motion

  as Exhibit “A.”

         4.     The Parties further stipulate and agree that the settlement is a fair

  and reasonable settlement of the controversies involved in this case and comports

  with the policies underlying the FLSA. The Parties voluntarily agreed to the terms

  of the settlement during negotiations, and all Parties had an opportunity to consult

  with an attorney.

         5.     As part of the settlement reached between the Parties, Plaintiff

  agrees to dismiss the Complaint with prejudice upon approval by the Court of the

  attached Agreement.

         WHEREFORE, the Parties respectfully request that this Court enter an

  Order approving the attached Agreement and dismissing this action with prejudice.

         WE HEREBY CERTIFY that on this same date, a copy of the foregoing was

  electronically filed with the Clerk of the Court by using the CM/ECF system.




                                                                           Page 2 of 3
Case 8:19-cv-02871-VMC-JSS Document 26 Filed 02/24/20 Page 3 of 3 PageID 82




  Respectfully submitted, February 24, 2020.




     s/Cynthia M. Gonzalez ______       s/ Thomas M. Gonzalez
     Cynthia M. Gonzalez                Thomas M. Gonzalez
     Florida Bar No. 53052              Florida Bar No: 192341
     Email: cynthia@wagesdue.com        Gray Robinson, P.A.
     Cynthia González PA                Mail: Post Office Box 3324
     1936 W MLK Blvd.                   Tampa, Florida 33601-3324
     Suite 206                          Telephone (813) 273-5000
     Tampa, FL 33607                    Facsimile (813) 273-5145
      Tel. 813-333-1322                 Email: thomas.gonzalez@gray-
     Attorney for Plaintiff             robinson.com
                                        Attorney for the Defendant




                                                                   Page 3 of 3
